DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 26-31, drawn to a tap with a seal provided in the opening in a part of the body.
Group II, claim(s) 32, drawn to a tap including a body defining an air inlet.
Group III, claim(s) 33-45, drawn to a tap with an outlet arrangement including a spout having a linear edge with a recess in the edge.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a tap assembly with a hollow body, valve  this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of GB 2333288, for the reasons set forth in the international search report and written opinion for application PCT/GB2018/051257, mailed 23 October 2018, which is incorporated herein by reference, in the entirety.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a tap assembly with a hollow body, valve assembly, push button, and connecting member, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of GB 2333288, for the reasons set forth in the international search report and written opinion for application PCT/GB2018/051257, mailed 23 October 2018, which is incorporated herein by reference, in the entirety.
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a tap assembly with a hollow body, valve assembly, push button, and connecting member, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of GB 2333288, for the reasons set forth in the international search report and written opinion for application PCT/GB2018/051257, mailed 23 October 2018, which is incorporated herein by reference, in the entirety.
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Specifically, Group I requires a seal provided in the opening in a part of the body, which is not required by Group II, and Group II requires a body defining an air inlet, which is not required by Group I. 

Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.  Specifically, Group II requires a body defining an air inlet, which is not required by Group III, and Group III requires an outlet arrangement including a spout having a linear edge with a recess in the edge, which is not required by Group II.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754